tax_exempt_and_government_entities_division release number release date il code u eae org department of the treasury internal_revenue_service te_ge division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice lfa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns final letter modifying or revoking you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate ph if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v ae oe bs ot thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope ve sete letter catalog number 34801v bd in wks sinted form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - intecnal revenue service ein num 20xx 20yy org - name of organization num - ein number datel - effective date date2 - year end after effective date subsequent unrelated ins comp - unrefated auto ins state name of state parent of org name abc affiliate org def holding_company city state ii- name other city unrelated corp holding name unaffiliated - unrelated corps cpa firm - organization resp xyz -- partners of cpa firm city state name of i issues a is org pursuant to sec_501 20yy org an insurance_company exempt from tax for the taxable years 20xx and definition of an insurance_company i ii earned a substantial amount of its income and 20y y from its investment org during 20xx activity failed to use its capital and efforts org primarily to earn income from its insurance activity was not issuing insurance contracts or org reinsuring the risks of others during 20xx and 20yy i the ii the policy policy b -does org a domestic captive_insurance_company continue to qualify for exemption from federal_income_tax as organization described in sec_501 an org the is not described in sec_501 c during years under exam org cannot rely on its determination_letter sec_7805 relief effective date if sec_7805 relief is granted ii facts form 886-a rev department of the treasury - internal_revenue_service page -1- form a name of taxpayer org explanation of items ein num schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service a org s income statement org reported the following on its income statements for the taxable years 20xx and 20yy 20xx 20yy sum income premiums earned interest on savings dividends and interest net gain loss from sale of assets total revenue percent premium b org s balance_sheet org reported the following on its balance sheets for the taxable years 20xx and 20yy 20xx 20yy assets cash- checking savings receivable investments - other accrued form 886-a rev department of the treasury - internal_revenue_service page -2- form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xkx 20yy interest total liabilities accounts_payable intercompany payable contractual indemnity allowance common_stock paid-in paid in capital retained earnings total c org s form_990 2oxx 2oyy e h h i org form_990 tax forms org and exempt status or operate as exceeded the dollar_figure c a filed a return of an organization exempt from income for the taxable years 20xx and 20yy reported premium income of dollar_figure on its in 20xx for 20yy related to its sec_501 tax- subsequent to 20yy org did not claim to be a tax-exempt_entity because its premium income limitation described in i r c section oid as a result of its tax-exempt status savings and temporary cash investments of dollar_figure income of dollar_figure dividend income of for 20yy in 20yy dollar_figure dollar_figure interest_income from and in 20xx and capital_gain was not subject_to income_tax form 886-a rev department of the treasury - internal_revenue_service page -3- form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy pursuant to sec_512 and or sec_501 a d organization org org was incorporated under the insurance laws and the business corporations act of the state of states on the corporation was formed to engage in rmonth29 20xx_ the business of insuring and reinsuring various types of risk and to carry on and conduct any other lawful business or activity the corporation permitted_insurance companies under states law is under the supervisory jurisdiction of the states department of banking insurance securities and health care administration org was formed as a captive_insurance_company to insure org through a a wholly owned the risks associated with the operations of its parent and subsidiaries and unrelated third parties holding_company def holdings llc is subsidiary of parent of org parent of org of org through its affiliates is active in the industry in the united_states parent of org is located in same state parent of org affiliates include abc that has a facility in usa thus making its vulnerable to high risk from loss resonance injection systems and vascular injection systems abc inc abc usa company other parent of org affiliates include abc magnetic the facility is located on or near a hazardous area products protection abc inc and parent of org venture corporation diagnostic and in turn parent production and related equity investments in leading-edge technologies in addition several affiliates of org operate fleets of company owned vehicles that are insured under various commercial insurance policies org activities are to include providing company owned vehicles liability coverage for the fleet of requested tax-exempt status under i r c section by filing form_1024 application_for recognition of org c exemption under sec_501 on ymonth17 20xx activities and operational information org past present and planned activities as follows described its in part ii parent of org org through its affiliates including abc and a management holding_company is the parent_corporation of inc parent of org is active in form 886-a rev department of the treasury internal_revenue_service page -4- a a aly ie department of the treasury - internal_revenue_service explanation of items form_8 a name of taxpayer org ein num schedule no or exhibit year period ended 20xx 20yy the united_states business throughout the abc has a facility in xyz states that is or near the hazardous area increased risk of this facility is insured for all risk property damage up loss from an to its probable maximum is covered only up to related loss on and thus faces an damage arising pml of dollar_figure management wishes to’ increase this protection to cover losses of another dollar_figure policy to abc org will therefore write a dic for dollar_figure inc per occurrence and in the annual aggregate coverage excess of a attachment point in reviewing the pricing of such coverage from various commercial markets it has been deducted that at the attachment point the premium rating would be dollar_figure for dollar_figure premium would be of coverage the appropriate of coverage therefore per annum dollar_figure further several affiliates of org operate fleets of company owned vehicles that are insured under commercial liability policies ‘the protection currently purchased for these will only cover losses up to with the potential for a multi- vehicle accident involving multiple parties that could result in losses in excess of this coverage org will therefore write liability policies for each of the following entities with limits of per occurrence and in the annual aggregate coverage in excess of a euro attachment point dollar_figure org abc abc abc abc other inc inc subs inc form 886-a rev department of the treasury - internal_revenue_service page -5- woe aout form a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xkx 20yy - ein num schedule no or exhibit year period ended abc inc total vehicles in part ii question of the form_1024 org indicated that its present and future support will be derived primarily from capital contributions and income from continued insurance operations would be capitalized by selling for a capital_contribution of dollar_figure org par_value interest in related holdings llc had less than dollar_figure org year and therefore qualified as pursuant to sec_50l c irs was issued to org org dated qmonth 20yy no dividends would be paid_by in net_premiums per a tax-exempt_insurance_company a determination_letter from the shares without and the single e implementation of the insurance strategy cpa firm maintained a database of recommended transactions the matrix which were structured to produce an important part of the intended these transactions were intended to designated as federal_income_tax benefits as results of the transaction be marketed to appropriate clients of the firm transactions was one referred to risk management strategy project included xy4 the key cpa firm partners on the the corporate gain deferral among the as the database files included a legal opinion which described the corporate gain deferral risk management strategy transaction as follows it a tax-exempt small insurance is anticipated that org or manage an existing org establishes a captive_insurance_company to insure risks associated with org its operations as well as those of unrelated third parties would form org captive in year such that the captive would qualify as in order company under sec_501 to meet this requirement the captive must receive less than dollar_figure during that year application and all documentation in the captive’s place of domicile to become licensed as org securities to the captive in would contribute highly appreciated the captive would file an an insurance_company a sec_351 in premiums in year ms ope sito form 886-a rev department of the treasury - internal_revenue_service page -6- form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy to the purpose of the contribution transaction of the asset or assets to the captive is provide sufficient capital for substantial insurable risks that will be transferred to the captive while it under sec_501 dispose_of the highly appreciated securities the captive’s insurance in operations would expand in accordance with its business plan and the captive would become a taxable insurance_company is still tax-exempt a subsequent year the captive may in discussing the need for a valid business_purpose to the legal immunize this transaction from attack by the irs opinion cited the following reasons for entering into a captive ' arrangement risk uninsurable in conventional market lower premium rates by the elimination of commissions and other expenses reduced operating costs by the elimination of operating costs such as commissions taxes and the insurer’s profits coverage tailored to specific needs access to global reinsurance markets control_over litigation and related_services implementation of worldwide risk management strategy offshore placement to avoid local_taxes and regulations profit center expansion to include third party business for profit as 20xx a result of on qmonth a reorganization of combined joint_venture partnership the org group owned a interest in foreign corp fc a parent of org owned single member llc and disregarded_entity of the org group’s ownership_interest in foreign remaining companies unrelated to the org group the fc was owned by unaffiliated parent_corporation foreign parent of org interest through abc interest of foreign_corporation fc was owned by the the balance of the a a llc in 19xx the unrelated companies began a multiyear process of merging to form new entity although they continued to exist as separately identified publicly listed companies during the years at issue herbicides fungicides environmental science seed fc was engaged in the business of manufacturing and form 886-a rev department of the treasury - internal_revenue_service page -7- form 886-a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the ‘treasury - internal_revenue_service ein num 20xxx 20yy insecticide operations participate in the management of interest in basis of dollar_figure the org group generally did not fc as of qmonthl 20xx fc had a fair_market_value of dollar_figure anda the org group used cpa firm for tax_return preparation and on mmonth the sought their tax_advice on proposed transactions 20xx tax director of org foreign inc regarding the tax consequences of the omonth restructuring had been accomplished on cpa firm provided a memorandum to the opinion concluded the 20xx restructuring a tax-free basis drp tax mgr on mmonth 20xx the org’s tax director tax mgr contacted cpa firm regarding a new issue --- whether fc could tax mgr advised once again be reorganized on that he anticipated that fc was going to once again be recognized this time to be combined with another global a tax-free basis business of greater or equal value tax mgr heard law stake but was not sure wanted to sell its tax mgr inquired as years to sell their interest tax-free under that unaffiliated whether unaffiliated b was selling as well they had to wait foreign existed whereby the org group could exchange its interests in for an interest in another foreign_entity on a tax-free basis the question contemplated that the reorganization would retain org and unaffiliated b while a new business partner would buy out tax mgr also wanted to consider the unaffiliated whether the domestic ownership_interest could be transferred to to whether any scenario since like org sva shares fc a ' owned subsidiary of org apparently anticipating the possibility that a sale of the fc might be required in lieu of org group’s interest in reorganization on wmonth federal planning strategies have materialized that could reduce a sale of the or eliminate the tax on alternatively tax mgr asked cpa firm to domestic group in fc confirm the possibility of sec_351 transaction by all three shareholders followed by unaffiliated shares to the new buyer tax mgr asked cpa firm whether any interest held by the transferring its a a meeting was scheduled for wmonth 20xx to discuss the possible alternatives and present cpa firm’s recommended structure tax mgr asked that cpa firm consider a number of potential structures for transferring abc llc including transfers to org group affiliates org venture corporation and org capital in preparation for the meeting on wmonth 20xx form 886-a rev department of the treasury - internal_revenue_service page -8- form a name of taxpayer org explanation of items ein num schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service a newly created delaware holding org had operated as the finance parent or an affiliate and lending them to u s_corporation and transfer to company prior to 19xx subsidiary for the parent of org group borrowing funds from the foreign operating subsidiaries at parent of org in 19ss company owning less than early stages of development generally companies involved in ventures with unaffiliated org venture corporation was an investment_company interests in companies with products in the org was revived as a leasing this function shifted to a premium in 19tt an email to cpa firm in connection with these contemplated structures tax mgr noted that the proceeds from any future sale could be used to fund working_capital obligations of affiliated companies further as stated in structure should allow for the eventual unwind of the entity retaining the tax consequences ie free from any state taxes -advised preliminary that there were no realistic federal planning strategies available so that the alternatives presented were notes taken by cpa firm state tax from a state tax perspective specialists consider the various options but observed that the taxpayer may have to sell right away the ability for a dividend to org which is by that point tax mgr had been or proceeds without significant the preferred interest in fc dollar_figure a presentation was made by the state tax specialists at cpa entitled planning options for joint contribution to org contribution to org 20xx the presentation considered four primary firm on wmonth venture interest options involving llc venture corporation contribution to the options contemplated the company and check the box fc eventual sale of the underlying joint_venture interest in the presentation included three additional options that would one of which was have improved tax savings at the state level this structure was a captive_insurance_company the creation of noted to have additional tax savings by providing a deduction for premiums_paid on terms previously self-insured a new delaware holding email communications reveal individual after reviewing the presentations expressed interest in while also considering the possibility of at the time the advisors at cpa firm were proceeding on company the assumption that they had time to consider and provide advice on the various possibilities which they had begun to do a head by news that abc had however the decision was brought to decided to sell fc a state holding_company a captive insurance individual notified cpa firm to unrelated department of the treasury - internal_revenue_service form 886-a rev page -9- form a name of taxpayer org explanation of items ein num schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx 20yy 20xx he suggested dropping org’ s this event on xmonth abc publicly announced that they would be negotiating of interest into a holding_company state or otherwise while waiting for the captive planning to materialize 20xx exclusively with unrelated for the sale of unrelated insurance a subsequent email sent by individual of cpa firm on xmonth 20xx accelerated its consideration of the captive option referred to this press release in response cpa firm on xmonth the insurance group at cpa firm provided a powerpoint presentation to individual on xmonth detailed overview of the captive option forth both financial and tax advantages to the option financial advantages were 20xx the powerpoint set to provide a more among the reduced insurance cost access to reinsurance markets recapture underwriting profits reduce eliminate insurance_company overhead reduction to earnings volatility and the ability to capture tax advantages included the investment_income were also cited deduction of premium to captive support loss_reserves and the ability to defer or be exempt from taxation on captive income notes from the insurance firm state tax file indicated 20xx various presentation of the of the group acted the potential gain on the sale interest was about planning options were presented as indicated in the wmonth included in the file as the manager and ran the presentation option abc has decided to pursue is the captive insurance co because there would also be significant federal benefits in pursuing that strategy under sec_5o0l c insurance group unrelated corp basically took over the project with respect to planning and implementation issues planning strategy at that point the the on xmonth 20xx memorandum dated qmonth benefits of forming a captive_insurance_company was drafted by and 20xx sent a pro-forma regarding the potential the memorandum ete pate sou form 886-a rev deparunent of the treasury - internal_revenue_service page -10- form 886-a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num the potential benefits listed included risk uninsurable in conventional market lower premium rates by the elimination of commissions and other expenses reduced operating costs by the elimination of operating costs such as commissions taxes and the insurer’s profits coverage tailored to specific needs access to global reinsurance markets cash_flow control_over litigation and related_services implementation of worldwide risk management strategy offshore placement tax and other_benefits with respect to the cash_flow benefit the memorandum pointed out that in income are retained with the organization’s group can also access the assets of the captive through various a captive structure premiums and investment ’ transfer vehicles such as intercompany loans and the purchasing and the parent of receivables on rmonth 20xx the board_of directors of parent of org issued minutes of the following determination the directors find that the following facts exist in the insurance market with respect to the risks that the company desires to have covered premium rates for 20xx the rate of inflation increased substantially over suggest that renewal rates will for property casualty indications for 20yy increase by at least automobile and marine insurance for years subsequent to 20yy even higher rates are anticipated due to the following medium sized insurers will no longer be willing to underwrite industrial client business three major reinsurers are cutting capacities and substantially increasing the prices charged to underwriters and carefully scrutinizing the risks they are willing to accept additional capacity in property and casualty ie gradual pollution and products risk liability will only be available via the creation of a captive_insurance_company all- form 886-a rev department of the treasury - internal_revenue_service page -11- form 886-a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy in order for a captive_insurance_company to have sufficient capacity to provide insurance coverage for the risks faced by members of the org group the captive will need a substantial amount of capital def 20xx formed on rmonth a limited ‘liability entity that elected to be disregarded for tax purposes was interest in def org parent of org assigned its interest in def corporation was formed on rmonth to parent of org on rmonth its sole member was abc abc assigned its holdings llc on rmonth def a state to org 20xx 20xx org llc 20xx on rmonth 20xx org entered into a captive inc ‘ss duties unrelated corp to be captive manager insurance managers appointed unrelated home_office and principal place services agreement with unrelated corp under this agreement org usa corp included maintaining a state of business ensuring regulatory compliance maintaining the corporation’s books_and_records assisting in the maintenance of the company’s bank accounts preparing financial underwriting claim and any other typically required insurance reports preparing state tax returns coordinating with whomever was elected by org adjustment loss reserve analysis and certification and other common services and providing administrative assistance in the implementation of any insurance or reinsurance program including preparation of policies and contracts billing payment of claims provide facilities and services to assist in the conduct in other words unrelated corp of any regulatory investigations agreed to provide all activities pertinent to the operation of the insurance_company not otherwise contracted out to accountants or other consultants to provide legal audit actuarial claims on tmonth 20xx a stock purchase agreement was signed sellers and abc and def holdings buyer between foreign a separate stock purchase agreement was concurrently entered into between foreign and the majority shareholders unrelated corp and unaffiliated agriculture provided for a purchase_price of to be paid to org the org stock purchase agreement to be paid to def euro and f capital structure of org org was capitalized with dollar_figure contributed surplus consisting of the in cash and ownership_interest in iid fas form 886-a rev department of the treasury - internal_revenue_service page -12- form a name of taxpayer org explanation of items ein num schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service holdings def holdings llc a limited_liability_company def was formed as accordance with 20xx rmonth interest in the common_stock of corpholding sa value of dollar_figure attached to the 20yy holding_company that is owned had dollar_figure h i def def is a limited_liability_company pursuant to and in the sole asset held by def the delaware limited_liability_company act minority a foreign_corporation unrelated reported the minority interest with a book is a on and tax basis of dollar_figure form_990 states def a statement holdings llc is a by the corporation org def in total income and had end-of-year assets of in accordance with treasury regs a disregarded_entity unrelated corp is closely held in conjunction with the transfer to org appraisal in qmonth 20xx market_value of euro dollars the no appraisal was completed however based on an percent interest had a fair approximately dollar_figure u s g employees and officers of org neither org nor def during the years under audit its officers in for each year directors of org 20xxx holdings llc had any employees org did not pay a salary to and 20yy is not known whether the officers and as reflected on org it were paid_by org foreign inc s forms unrelated corp insurance managers usa inc contracted to unrelated corp provide insurance management consulting and administrative ‘s duties included services for org home_office and principal place of maintaining a state business ensuring regulatory compliance maintaining the corporation’s books_and_records assisting in the maintenance of the company’s bank accounts preparing financial underwriting claim and any other typically required insurance reports preparing state tax returns coordinating with whomever was to provide legal audit actuarial claims elected by org adjustment loss reserve analysis and certification and other common services and providing administrative assistance in the implementation of any insurance or reinsurance program preparation of policies and contracts billing payment of claims provide facilities and services to assist in the conduct in other words unrelated corp of any regulatory investigations agreed to provide all activities pertinent to the operations of the insurance_company not otherwise contracted out to accountants and other consultants including form 886-a rev department of the treasury - internal_revenue_service page -13- form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy h org ‘s insurance activity for 20xx and 20yy dollar_figure prior to the establishment of def parent of org had an liability policy of per any one accident in addition it had an through subsequent unrelated ins comp umbrella liability policy with unrelated corp which provided coverage of aggregate risks except for those excluded under the policy also had an state as described in its form_1024 application_for recognition of exemption up this policy provided catastrophic coverage for all insurance_policy on property in city per each occurrence or to dollar_figure dollar_figure parent of org on tmonth 20xx org filed a business plan with the state of state anticipated coverage was uninsured losses from a the plan indicated that in the short term the and catastrophic accident involving multiple claimants it would not increase the use of the captive prior to 20yy in the long term management was considering the possibility of because it had multi-year policies in force an alternative to its current multi-year using the captive as one of the primary benefits cited worldwide insurance program was direct access to reinsurance markets which would allow the company to obtain wholesale premium quotes as well as lower costs of administration and profit the intent to confine org group the business plan indicated ‘s expansion program to the related org during the years under audit s activities included insurance_policy number sb 20xx a and 20yy -02 to unaffiliated providing an -02 sister company that is located in city state consisted of euro coverage excess of reviewing the pricing of such coverage from various commercial markets it has been deduced that at the euro attachment point the premium rating would be of coverage appropriate premium would be therefore for dollar_figure dollar_figure inc which is the coverage per occurrence and in the aggregate attachment point of coverage per million per annum a euro the in dollar_figure org also wrote an excess loss policy policy number sb -01 and 20yy -01 20xx affiliated companies per occurrence and in the annual aggregate in excess of the policies have limits of for car and trucks operated by several a euro dollar_figure attachment point at the euro attachment form 886-a rev department of the treasury - internal_revenue_service page -14- form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xxxx 20yy point the premium rating would be insuring appropriate premium would be per vehicle vehicles during the years under audit per annum dollar_figure dollar_figure with org the org contracted with unrelated corp consultants to and catastrophic coverage the study reviewed the terms of the the study concluded that the probability of consider the risks and the pricing of the risks insured under the policies coverage and potential loss exposure for org’s property located in city state the captive layer attaching was significantly less than a one in a hundred years event while the probability of the layer becoming exhausted was estimated to be significantly less report concluded that given the remoteness of the loss occurrence event the premium would normally be priced in terms of than as wanted to price the premium as weighted by the relative probability of occurrence costs and shareholder profit as well as investment_income the report concluded that the premium could fully fund theoretical claims in approximately xx years towards the higher end of the range traditionally used by reinsurers and supposedly reflected org’s conservative approach to risk funding dollar_figure a minimum rate to cover the cost of capital and profit rather the premium calculated in this manner was a function of the risk involved a function of forecasted claims this included a loading charge factoring in however org the on qmonth 20xx org to org and affiliates for 20yy issued invoice number sb annual premium for shock coverage under policy sb 20yy -02 the invoice was issued in care of at the with respect to the coverage the report reviewed liability claims between 19xx and 20xxx in which reported losses org’s history of org’s worst liability year was 19xx were less than dollar_figure catastrophic claims org being a foreign project foreign globally limit there was no aggregate limit on the amount of coverage the report identified dollar_figure given the lower expenses of the captive dollar_figure reduction was felt to be appropriate coverage standards as much as possible although org had no history of an arm’s length charge but law although there was a per person company aims to under foreign ora as wk we kk number of vehicles insured was obtained from org’s business plan form 886-a rev department of the treasury - internal_revenue_service page -15- form 886-a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy depastment of the treasury - internal_revenue_service ein num there was no discussion in the feasibility study of the capital needs required in order to address the risks represented by the coverage under the terms of the and policies org ‘s maximum exposure is dollar_figure during tax years 20xx and 20yy org received insurance premiums from policies directly written to parent of org and affiliates as follows company automobile vehicles unaffiliated lab 20xx premiums dollar_figure 20yy premiums dollar_figure inc org abc lab abc abc abc abc total on ymonth 20xx sale of related_entity to unrelated appeared in the the articles included the following discussion about the stock sale an article discussing the potential negotiations org based minority shareholder in abcs unit expect the sale of the abc unit to unrelated parent the foreign does not company and to be finalized by the end of this month group the sale is unlikely to be completed in ymonth cfo of insurance told he did not know whether or not it would be completed during the first week of tmonth but added that the deal was certain to legal details that did not concern org go ahead and was only being delayed by unrelated parent had said it hoped to agree terms to buy abc by the end of the month form 886-a rev department of the treasury - internal_revenue_service page -16- form a name of taxpayet org explanation of items ein num schedule no ot exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service unrelated parent has also said it would pay between euro and euro for abc unit including debt org holds a with abc the rest percent stake in abc unit the life sciences group holding with the disposal of the business abc and org are poised to become pure while unrelated parent will become the second-largest the world behind the largest organization in specialist in groups company 20yy on wmonth the sale of unrelated org was closed and parent org received its reported the net gain on the sale of the securities on its 20yy the capital_gain net dollar_figure form_990 was not subject_to income_tax due to income received by org the tax-exempt status of org in the amount of share or dollar_figure org form_990 indicated that the a schedule attached to the 20yy gain was computed as follows proceeds from sale of investments less basis of investments investment banking fees o e net realized gain there is some question whether the gain was accurately basis in the investments was only computed since org dollar_figure org entered into a maximum line of credit of dollar_figure on wmonth with parent org credit agreement the line of credit is available until terminated by either party with months written notice as interest is accrued annually receivable outstanding totaled dollar_figure of zmonth 20yy 20yy under the terms of the notes i application_for c exemption 20xx the service received the form_1024 on ymonth we wk wk based on the closing the sales_price was computed to be approximately euro org treated the transaction as a tax-free reorganization under sec_351 form 886-a rev page -17- department of the treasury - internal_revenue_service form a name of taxpayer org explanation of items ein num 20xx 20yy ‘schedule-no or exhibit year period ended department of the treasury - internal_revenue_service ‘ss 20xx from org and bylaws on smonth requesting exemption under the application was submitted by the irs sought more information from org of the form_1024 also attached in response to line part iii application_for recognition of exemption under sec_501 a along with a user_fee i r-c sec_501 director of taxes with org attached to the form_1024 application as exhibit b was a document pages reflecting org part ii response to question to the form_1024 was exhibit g in addition the form_1024 attached copies of org of incorporation pages tmonth pages letter page until zmonth request tmonth of org copy of the policy pages a copy of the captive services agreement with related insurance management usa pages a copy of the certificate of formation of def holdings llc agreement between org and abc llc and assumption_agreement between parent org and org pages org provided its response to the the request was signed by president a two page coverletter a pages a copy of the assignment and assumption pages and the assignment to the service confirming an extension of time 20xx shock policy pages a copy of the to respond to the tmonth director of taxes sent a the response consisted of by letter dated on zmonth 's articles request pages 20xx 20xx 20xx inc 20xx on qmonth 20yy the irs issued a determination_letter exempt status as granting org sec_501 the parties during the application process and comprise the administrative record that formed the basis for the determination made by the service an organization described in these documents were exchanged by pages aside from the documents identified in the above paragraphs no other documents were exchanged during the exemption application process as a newly created entity org supplied financial 20xx and 20yy information for the 20xx through zmonth years 20yy actual premium revenue of dollar_figure projected premium revenues of investment_income of respectively dollar_figure premiums of during the 20xx dollar_figure dollar_figure 20xx short tax_year of rmonth and proposed budgets for calendar on its form_1024 the applicant reported short_year and investment_income of also the applicant dollar_figure and for both 20yy and 20xx for 20yy and 20xx in addition schedule i reports direct written the form short tax_year for the 20xx department of the treasury - internal_revenue_service form 886-a rev page -18- form a name of taxpayer org explanation of items ein num department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20yy application reported net assets of included dollar_figure investments the other investments consist of the holdings llc and its sole asset in cash and exhibit g attached to the form_1024 reflects that percent interest in def the common_stock of reported no liabilities during the 20xx dollar_figure which from other - org short tax_year org filed forms and 20yy did not report any changes in operation on forms org filed with the internal_revenue_service for the years 20xx 20yy for the years 20xx and org did not submit additional documents or otherwise provide notice to the internal_revenue_service of any changes in operations subsequent to the issuance of the qmonth determination_letter 20yy iii law and analysis a is org to r c sec_501 20yy an insurance_company exempt from tax pursuant and for the taxable years 20xx the first issue is whether org is an insurance_company for the taxable and 20yy sec_501 provides that certain exempt from tax pursuant to sec_501 years 20xx entities are exempt from taxation are i nsurance companies or associations other than life including inter-insurers and reciprocal underwriters if the net written premiums or the taxable_year do not exceed dollar_figure c a if greater direct written premiums for included in these entities i r c definition of an insurance_company neither sec_501 nor its corresponding regulations define an insurance_company code insurance_companies i r c however addresses the taxation of the term_insurance company has subchapter_l of the the same ke ke ek ‘if an entity is a part of a consolidated_group all net written premiums or direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of l r c sec_501 lr c sec_501 here although parent org was affiliated with the org during 20xx and 20yy no other members of the group sold insurance therefore there are no other premiums to aggregate with the premiums org received during 20xx and 20yy pursuant to lr c sec_501 department of the treasury - internal_revenue_service form 886-a rev page -19- form a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num see it does in subchapter_l as ii meaning under sec_501 h reprinted in conf_rep no vol c b 99th cong 2nd sess vol sec_816 formerly sec_801 defines a life as part of this definition sec_816 insurance_company provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized is the character and intends to carry on of the business actually done in the taxable_year which determines whether a company is an insurance_company under the taxable as internal_revenue_code thus though its name it treas reg lawyers mortgage co sec_1_801-3 emphasis added u s the irs has not ruled on whether the more stringent greater an insurance than half test set forth in sec_816 applies to company other than a life_insurance_company determine whether a non-life insurance_company qualifies as insurance_company for tax purposes the primary and predominant sec_1_801-3 business activity test set forth in treas reg applies instead to c b see rev rul an see also bowers v irs have also the courts and the at times looked to whether the transaction has characteristics traditionally associated with insurance and whether the company conducts to be business like an insurance_company considered an insurance_company entitled to tax exempt status and 20yy under sec_501 its primary and predominant business activity during those years must have been issuing insurance contracts or reinsuring sec_1_801-3 insurance risks see sec_816 treas reg for the taxable years 20xx in order for org form 886-a rev page -20- department of the treasury internal_revenue_service form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy u s in bowers the seminal case addressing the supreme court determined that the several courts have addressed the issue of whether a company an insurance_company based on the company’s primary qualifies as and predominant business activity this issue is bowers v lawyers mortgage co taxpayer was primarily engaged in the lending of money on real- estate security the sale of bonds and mortgages given by borrowers and use of the money received from purchasers to make additional loans similarly secured although the taxpayer in bowers earned premiums that amounted to approximately one-third of its income for the taxable years at issue these premiums were attributable to the excess of the interest_paid to the taxpayer by borrowers over the amount the taxpayer paid the purchasers to whom it subsequently sold bonds the premiums also included fees and mortgages the taxpayer charged for guaranteeing mortgage loans which it did not make or sell premiums the taxpayer earned included agency and other services provided by the taxpayer which were not generally provided under traditional insurance contracts the court noted that the bowers u s id pincite id pincite pincite n id at because the taxpayer’s premium income was incidental to its the bowers court held that the business of lending money taxpayer was not an insurance_company for tax purposes the court explained t he lending fees extension fee sec_190 and accrued interest appertain to the business of lending money rather than to insurance and may not reasonable be attributed to the subordinate element of guaranty in taxpayer’s mortgage loan business insurance co insurance_company where taxpayer derived over of its income from the insurance of titles and guarantees of mortgages cf united_states v home title holding that taxpayer wa sec_189 u s id at id at in inter-american life ins co v commissioner t c cir and insurance aff'd per curiam 469_f2d_697 taxpayer issued and reinsured policies earning premiums totaling dollar_figure dollar_figure dollar_figure and dollar_figure during the taxable years inter-american 56_tc_1961 respectively all of the reinsurance contracts issued by the taxpayer came from another insurance_company which was owned by the same two similarly almost all of the shareholders as the taxpayer directly written insurance policies issued by the taxpayer were the issued to the same two shareholders of the taxpayer taxpayer also engaged in the sale of real_property and stock pincite virtually id id and the form 886-a rev department of the treasury - internal_revenue_service page -21- form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy earning investment_income totaling dollar_figure dollar_figure dollar_figure and dollar_figure over the four years at issue id in inter-american the tax_court compared the taxpayer’s according to the tax_court income from its insurance-related activities to its income from other activities and held that the taxpayer was not an insurance the insurance premiums the company taxpayer earned were de_minimis comprising less than of the taxpayer's gross_investment_income id taxpayer had no sales force in place to sell insurance contracts the tax_court concluded that because the taxpayer’s primary id and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company in addition the id pincite the tax_court also acknowledged that it was cognizant of the a new life_insurance problems indigenous to new life_insurance_companies in particular that the initial years of company’s operations are generally difficult because the initial expenses_incurred in ‘putting policies on the books’ are greater than the premium received the court explained cong sess however that it was basing its decision on the fact that the taxpayer did not focus its capital and efforts primarily on its insurance_business not on the fact that the taxpayer’s insurance_business was not profitable v united_states f id citing cardinal life ins id citing s rept no c b tex supp n d co f co supp pincite cardinal life v united_states in 425_f2d_1328 supp 5th cir n d tex the taxpayer earned no income from insurance in two of the and of five years under examination and earned its total income from insurance during the remaining three taxable years at issue instead the taxpayer earned a majority of its income from dividends interest rent and capital_gains american the taxpayer in cardinal life failed to employ any brokers solicitors agents or salesmen pay an actuary on premiums insurance policies was insignificant compared to the total income earned by the taxpayer explaining the court noted that the taxpayer’s income from a fee basis to determine the amounts of its were insignificant it was generating while plaintiff's insurance activities department of the treasury - internal_revenue_service it did however form 886-a rev like inter- page -22- id id id prd ibe form a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num these types of income constitute substantial income from dividends on stocks rental income rental income on real_estate on trailers interest_income and capital_gains upon disposal of real_estate and stocks personal_holding_company_income which congress has specifically stated is subject a tax in addition to ordinary_income tax to the plaintiff is seeking to remove itself from the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of small and insignificant amount of insurance contracts a id pincite co aff'd per curiam v united_states 481_f2d_609 in industrial life ins d s c the fourth circuit rejected the taxpayer’s claim that it an insurance_company where the taxpayer earned of was income from selling credit life_insurance and issuing life_insurance policies to its officers and the balance of its income from its investment portfolio and the sale and leasing of real_estate the court explained cir its f_supp it is obvious from the financial - information that the premium income for these years was small when compared with income from real_estate mortgages and investment it is also important to note that more than half of the premium income came from policies on the lives of the only officers and stockholders of the company pincite id life to those of cardinal life id the court likened the facts of industrial by contrast in service life ins aff'd on other grou293_f2d_78 v united_states co d neb the court held that the taxpayer was an supp f 9t cir insurance_company where it had over dollar_figure worth of life_insurance on its books over big_number individual policies in force and approximately dollar_figure in premium income over a four year form 886-a rev department of the treasury - internal_revenue_service page -23- schedule no or form a name of taxpayer org year petiod ended 20xx 20yy explanation of items department of the treasury - internal_revenue_service exhibit ein num ‘ _ id pincite the service life court acknowledged that period whether a company is considered an insurance_company turns on the character of the business conducted by the company not any percentage of income compare the taxpayer’s premium income to determine the business activity of the taxpayer although the taxpayer also generated income from mortgage loans the taxpayer's income was from its and investments over half of its income-producing assets insurance premiums and over half of were held for insurance_policy reserves its investment_income to the court did however id pincite id pincite id org i during 20x earned a substantial amount of its income from its investment activity and 20yy here org an insurance should not be classified as company for tax purposes because its primary and predominant business activity during the taxable years 20xx its investment and lending activities not its insurance activity during the years at issue -on this is evidenced by the sources of org for the taxable years 20xx its forms and 20yy and 20yy org reported the following income ‘s income was z2okx 20yy total dollar_figure dollar_figure dollar_figure program service revenue’ line interest on savings and temporary cash investments line dividends and interest from securities other investment_income - sale of assets line 8d ek ok wk oo this program service revenue is the premium income generated from org’s insurance contracts with parent org and its affiliates page -24- form 886-a rev department of the treasury - internal_revenue_service rms ie form a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein num schedule no or exhibit year period ended 20xx 20yy total revenue line dollar_figure dollar_figure dollar_figure the majority of org ‘s income during 20xx and 20yy was org s investment activity and did not generate substantial attributable to org created in mid-20xx investment_income during that year in 20xx abc holdings llc had been transferred to org substantial capital_gain_net_income was realized from the subsequent sale of the abc related common shares owned by org based on through its ownership_interest in org holdings llc the financial information reported on the form_990 returns filed earned less than by org percent of its combined total revenue from insurance premiums see page interest of the although the of this report for years 20xx and 20yy org was org ii primarily to earn income from its insurance activity failed to use its capital and efforts in addition to focusing on the sources of a company’s income an insurance_company for to determine if the company qualifies as tax purposes courts have also considered the manner in which the company conducts its business activities its capital and efforts primarily in earning income from the issuance of contracts of insurance pincite a taxpayer must use cardinal life supp f and 20yy insurance_company providing during 20xx org purported to operate as an shock and accident insurance coverage to org and its domestic has failed was extremely based on the following however org under the investment strategy introduced by cpa firm affiliates to demonstrate that it concentrated its capital and efforts primarily on its insurance_business because org overcapitalized highly appreciated stock was contributed to org purpose of providing sufficient capital for substantial insurable risks that will be transferred to the captive while it tax-exempt under sec_501 advised the tax director that the captive may dispose_of the in addition cpa firm also department of the treasury internal_revenue_service form 886-a rev is still page -25- for the the form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy highly appreciated securities captive’s insurance operations would expand in accordance with its business plan and the captive would become a taxable insurance_company a subsequent year in the of of zmonth as org maintained a capital surplus of dollar_figure- surplus as the 20yy insurer a net gain of which produced the surpluses were supposedly maintained to cover anda dollar_figure surplus was generated from the sale of the zmonth 20xx 20yy appreciated stock held by org dollar_figure insurable risk transferred to org maintained by org insured already had an insurance plan providing for catastrophic coverage of aggregate under the umbrella policy with unrelated corp and through subsequent unrelated ins comp of the captive was to provide in addition to the coverage already held by org provide additional euro dollar_figure of point attachment point and an additional dollar_figure even though org and affiliates coverage above the euro dollar_figure these surpluses were per occurrence or coverage was to coverage of attachment above the org and dollar_figure dollar_figure dollar_figure the purpose the likelihood of org sustaining a catastrophic accident losses was very remote based or on its own feasibility study it was concluded that the likelihood or probability of a catastrophic excess of euro the period of to years provided through subsequent unrelated ins comp and unrelated corp covered losses up provided by org dollar_figure unprotected for potential to euro dollar_figure did not start until losses exceeded the euro percent within also the catastrophic coverage therefore org and affiliates were losses exceeding euro dollar_figure attachment point the coverage was between loss in only and and less than euro therefore under the terms of the policies executed by org and affiliates with org is loss or combined limit of liability for org for 20yy based on the level of risks under the policies and the remoteness of catastrophic losses org dollar_figure surplus to fund the dollar_figure did not need a in exposure dollar_figure and the maximum_tax year 20xx 20yy premiums net assets ratio dollar_figure dollar_figure '1 form 886-a rev department of the treasury - internal_revenue_service page -26- oe form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy relying on the rationale in bowers some investment_income see bowers u s is undoubtedly required to support a company’s insurance activities pincite explaining ‘premiums’ are characteristic of the business of insurance and the creation of essential to it in fact one would expect an insurance_company to have investment_income attributable to investing its premiums while awaiting claims submitted by its policyholders ‘investment income’ is generally if not necessarily the issue is how much investment_income and capital is dollar_figure to of as org including passive held net assets of dollar_figure to support the risk it assumed by entering interest in unrelated corp the passive investment consisted of and necessary for org into the insurance contracts with org and affiliates zzmonth 20xx cover a potential maximum risk of investments of the subsequent sale of the unrelated corpshares the net assets of org maximum risk under the insurance contracts was unchanged after the sale of the unrelated corpshare org passive investments of a fund assets related to the potential risk of org org and 20yy activity s primary and predominant business activity during 20xx was its investment activity not its insurance this imbalance of investment_income and however during 20yy increased from dollar_figure suggests that consisting of monies held in still owned while the even to dollar_figure dollar_figure second org did not incur any claims or establish loss under the catastrophic insurance policies reserves during 20yy the absence of claims paid_or_incurred or reserves is further evidence that org of losses a statement of actuarial opinion for org 20xx the following opinion was expressed by unrelated corp it sustaining catastrophic is overcapitalized due to the unlikelihood risk services of dated qmonth unrelated corp prepared accident or beginning ymonth insures certain 20xx org liability and ‘ org operations of org foreign y a global and company for exposures for the u s subject_to for liability org euro a usd provides usd per occurrence annual aggregate provides org form 886-a rev department of the treasury - internal_revenue_service page -27- pay si form a department of the treasury internal_revenue_service explanation of items name of taxpayer org ein num 20xx 20yy schedule no or exhibit year period ended usd occurrence subject_to aggregate euro a usd annual per for these coverages at zmonth 20yy org reserves of has established loss and loss expense direct loss_reserves direct loss expense reserves reinsurance ceded net_loss and loss expense reserves -o0- -0- -0- -0- liability -0- -0- -0- -0- in my reserves shown above opinion the carried accepted actuarial principles and methods ii are based on factors relevant to org iii make reasonable provisions for of unpaid loss and loss expenses as zmonth 20yy and another point supporting that org is overcapitalized is org through a of credit to org on wmonth 20yy loaned dollar_figure dollar_figure interest in unrelated corp dollar_figure maximum line the day after the sale of was ina the fact that org position to immediately make such a substantial loan to org clearly demonstrates that org did not intend to use such funds instaneously for its insurance operation finally during the years under audit org did not although org did expand its insurance operation in did not employ anyone to solicit its insurance_business pursue insurance or reinsurance opportunities with unrelated parties 20xx the org group continues to be the sole insured org in both cardinal life and inter-american life where the courts determined that the primary and predominate business of each company was not insurance neither company employed a sales force reinsurance contracts during the years at issue the district_court noted in cardinal life although the taxpayer sold some form 886-a rev department of the treasury - internal_revenue_service page -28- form_886 a name of taxpayer org explanation of items schedule no or exhibit year period ended 20kx 20yy department of the treasury - internal_revenue_service ein num plaintiff did not have an active sales force soliciting or selling insurance policies ‘each of the insurance policies actually written by plaintiff was as the result of reinsurance agreements wherein other companies ceded to plaintiff certain amounts of insurance written by them reinsurance contracts were negotiated either by the president and sole stockholder of plaintiff and or the company’s actuary who rendered services to plaintiff on basis employees brokers agents or salesmen and soliciting and selling insurance for it the only insurance written by plaintiff was through reinsurance agreements plaintiff otherwise did not have any these a fee supp f cardinal life life the court considered the fact that the taxpayer did not maintain an active sales staff soliciting or selling insurance policies during the taxable years at issue as evidence of the taxpayer’s lack of concentrated effort on the insurance business 56_tc_497 pincite similarly in inter-american here neither org nor def the officers of org employees of parent of org org insurance and administrative services actuarial services and however the vendors are not responsible accounting services for soliciting insurance or reinsurance operations with unrelated third parties contracted with outside vendors for holdings llc has any are believed to be employees org org org in sum did not devote its not its insurance activity ’s primary and predominant business activity during org its insurance_business did not maintain reserves to meet did not incur or paid any insurance in addition even in the was capital and efforts primarily to and 20yy 20xx potential claims claims during the years under audit opinion reached in incurring or paying catastrophic org accident claims is remote in investments some of which were sold and produced a did substantial gain not employ a sales force to pursue other insurance markets the does not support actuarial study completed by unrelated corp the need for the levels of capitalization maintained by org and upon which no tax was paid its feasibility study ‘ss capital was held primarily the likelihood of org org or seas form 886-a rev page -29- department of the treasury - internal_revenue_service form_8 a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - intemal revenue service ein num 20xxx 20yy during years 20xx seeking to avoid tax by claiming tax exempt small insurance_company status through sec_501 based on its improbable and limited risks and 20yy like cardinal life org is org reinsuring the risks of others during 20xx was not issuing insurance contracts or and 20yy neither the internal_revenue_code nor the regulation sec_411 rev 3rd cir c b the courts have a risk of economic cert_denied the risk transferred gulf oil corp an insurance_contract must be rul c b allied fidelity corp v commissioner t c risk_distribution refers to the operation of the statistical specifically define the term_insurance contract generally required that a transaction involve both risk shifting from the insured's perspective and risk_distribution from the insurer's perspective in order to be characterized as insurance helvering v legierse u s v commissioner 914_f2d_396 phenomenon known as the the law of large numbers additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain pincite c b risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the clarified loss to the insurer rul by rev pursuant to loss aff'd 572_f2d_1190 cir u s and org and affiliates the government contests whether the element or characteristic of risk_distribution is present in the policies policy sb 20xx parent of org and affiliates to provide dollar_figure for each and every occurrence of the peril of excess of euro dollar_figure entered into a single insurance agreement the policy provided coverage for and sb 20yy -02 for 20yy with shock policy between org a given solvency level department of the treasury - internal_revenue_service with respect to the shock insurance see rev_rul form 886-a rev of coverage shock in for 20xx page -30- org when this the i form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy unaffiliated this policy is consistent with the planned activities described in org s form_1024 application facilities located in city state during the audit a copy of the policy was provided in the policy dated smonth24 20yy declaration page and description of policy response to submitted by org terms attached to the policy was endorsement no identifies the entities covered under the policy as the parent ’ org parent inc inc and other endorsement no is signed by the assistant secretary of org is not dated subsequent to org the document served to amend and expand the named insured covered under the ‘s filing its form_1024 application because appears to have been executed name is not legible however the document and affiliates unaffiliated endorsement no shock policy which pat dollar_figure org received premiums of dollar_figure for 20xx and for 20yy related to coverage for unaffiliated only although endorsement no identifies the parent and its five non-insurance company affiliates as the entities covered under the annual premium appears to have been billed to and paid_by the parent parent of org the increase with the addition of the five named insured premium income did not shock policy the aggregate on pmonth 20yy a wire transfer in the amount of inc to pay was made by org unaffiliated the payment represented to dollar_figure invoice aggregate annual premium for the unaffiliated and excess and its five subsidiaries invoices separately for its respective coverage parent and subsidiaries remit separate premium payments to org for its respective did establish an accounts_receivable balance due from unaffiliated for reimbursement of the annual insurance premium coverage for liability insurance for the parent the parent and subsidiaries are not insurance coverage however org nor does the the manner in which the arrangement between org and org and its subsidiaries is implemented does not satisfy the requisite risk-distribution required for the arrangement to constitute an insurance_contract for federal_income_tax purposes revenue_ruling 20yy -90 zzmonth arrangement to provide liability insurance coverage to states that a subsidiary’s department of the treasury - internal_revenue_service of its parent company’s form 886-a rev page -31- 20yy -2 20yy cb form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num -12 20xx 20yy the under each subsidiary expenses subsidiaries constitutes insurance contracts for federal tax purposes and thus amounts paid as premiums by were deductible as business the arrangement the subsidiaries were charged arm’s length premiums according to customary industry ratings and none had than percent liability coverage for less or more than percent of the total risk insured by the subsidiary as professional liability risk of the the insurer subsidiaries was shifted to subsidiary as required to constitute an insurance_contract for federal tax purposes the common ownership of the subsidiaries including the insurer by the parent did not affect the determination that the arrangements constituted insurance contracts a result the in the instant case the policy reviewed during policy however according to the form inc facility is unaffiliated or near the the audit identifies the parent and five subsidiaries as the parties insured under the policy application_for recognition of exemption only the unaffiliated the city state and lies on and other subsidiaries are not located in state affiliates are located in city state2 therefore the potential for loss due the unaffiliated facility and even the chance of is remote unaffiliated facility unaffiliated is reimbursed for the premium cost not provide parties the annual premium is paid_by org and insurance coverage to unrelated third damage lies primarily with the to be covered under is insuring only the in effect org are located in the parent and the a catastrophic loss fault org does org so no court had held that a transaction between a parent and its wholly owned subsidiary satisfies the requirement of risk shifting and risk_distribution if only the risks of the parent 20yy are insured see rev ruling 20yy -89 also cir see 774_f2d_414 cb zmonth insurance contracts are also required to include the characteristic of risk_distribution in explaining risk_distribution states that w jhen insurance is is appropriately considered from the viewpoint of an insurer it one treatise on insurance form 886-a rev department of the treasury - intemal revenue service page -32- aed form a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num a system for risk_distribution as well as risk insurers deal with the uncertainty of whether a viewed as transference given insured will sustain a loss by combining the risks of loss for many ventures of a given type into a pool widiss insurance law doctrines and commercial practices p a guide to fundamental principles legal west group keeton and the courts have not spent a great deal of time explaining no court has squarely held no risk_distribution if there is only one or a fair reading of the court opinions addressing see barnes v - what they mean by risk_distribution that there can be few insureds ‘the issue however supports the irs’s position united_states 801_f2d_984 distributing is the spreading of the risk of loss among the participants in an insurance program v treganowan f is effectuated by pooling among unrelated insureds distribution means that the party assuming the risk distributes his potential liability in part corp v united_states 797_f2d_920 distribution is accomplished where the risk is distributed among see ross insureds other than the entity that incurred the loss among others beech aircraft see also commissioner risk 10th cir r isk cir 2d cir 2d such spreading risk ‘ve odom 401_f2d_464 cir the sixth circuit touched on the issue of risk_distribution cir v commissioner 881_f2d_247 in humana inc noting there was adequate risk_distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities measured risk_distribution by explaining i nsuring many independent risks in return for numerous premiums serves to distribute risk independent risks that occur randomly over time smoothes out losses to match more closely its receipt of premiums clougherty packing co cir by assuming numerous relatively small the ninth circuit has also v commissioner f 2d the insurer there cannot be risk_distribution when there is only one failed to adequately distribute the risks associated with insured or significantly few insureds org shock policies its single risk --- that of unaffiliated subsidiary of parent of org risk of unrelated third parties during the years under audit thus did not maintain numerous or several insured only a did not insure during 20xx org org org inc and 20yy a ‘ form 886-a rev department of the treasury - internal_revenue_service page -33- form a name of taxpayer org explanation of items ein num schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service independent risks in exchange for numerous premiums as compared to the taxpayers in humana and clougherty ii the liability insurance in order for the arrangement between org and org and subsidiaries to constitute insurance contracts for federal tax purposes both characteristics of risk shifting and risk and 20yy distribution must be present already had an accident through subsequent unrelated ins comp liability coverage of unrelated corp in excess of that provided under the two aforementioned policies and additional ' under an umbrella policy with provided accident liability coverage liability policy of for years 20xx org per org dollar_figure based on the review of policy number sb 20yy -01 and 20yy - org provided per accident in excess of euro dollar_figure dollar_figure protection or coverage was available for potential risk incurred but less by org and subsidiaries for losses exceeding dollar_figure than dollar_figure accident insurance coverage of no the org policies identified the parent parent of org and five subsidiaries as the named insured during the years under audit org received premiums of for 20xx dollar_figure accident policy wire transfer made by org number and and dollar_figure the premiums were paid to org for 20yy for the inc on pmonth 20yy through a for invoice as with the shock policy the premium for liability coverage was invoiced to and paid_by the the parent entity org premium payments separately and independently from the parent and each of its five subsidiaries did not invoice or receive org inc therefore the manner in which the arrangement is conducted does not meet the requirement of risk shifting as described in revenue_ruling 20yy -2 zmonth 20yy cb the arrangement also lacks the characteristic of risk_distribution because org does not receive premiums for the liability coverage from numerous independent insured which wei at form 886-a rev department of the treasury - internal_revenue_service page -34- form a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num are pooled together to minimize its risk and ability to pay claims in the event of catastrophic losses does org b for exemption from federal_income_tax as described in sec_501 a domestic company continue to qualify _an organization facts was formed as a captive_insurance_company to insure holdings llc org risks associated with the operations of its parent and a wholly owned org the subsidiaries and unrelated third parties is holding_company def subsidiary of parent of org org incorporated under the insurance laws and the business corporations act of the state of state the corporation was formed to engage in the business of insuring and reinsuring various types of risk and to carry on and conduct any other lawful business or activity permitted_insurance the corporation is under the companies under state supervisory jurisdiction of the state insurance securities and health care administration department of banking on rmonth through a law org 20xx org was org filed an application on form_1024 exempt status under sec_501 20xx application postmarked ymonth internal_revenue_service on ymonth fee also received by the internal_revenue_service on ymonth 20xx 20xx the application package included articles of incorporation for for exempt_organization determination_letter request was was received by the a form_8718 user approved by the state of state board_of directors on rmonth on rmonth 20xx the form_1024 for recognition of and a parent of org letter signed by tax mgr director org bylaws adopted by the org 20xx of taxes dated ymonth application to the irs 20xx transmitting the form_1024 the form_1024 application was transferred to national_office for ruling in ymonth 20xx in its application_for recognition of exempt status org represented it operated and would operate in the future as follows parent of org parent of org is the parent form 886-a rev department of the treasury - internal_revenue_service page -35- bs te department of the treasury - internal_revenue_service form_88 a explanation of items name of taxpayer org ein num schedule no or exhibit year period ended 20xxxx 20yy corporation of org management holding_company affiliates including unaffiliated through its org insurance and a inc unaffiliated org foreign is active in the business throughout the united_states on or near the fault and thus faces unaffiliated has a facility in city state that is an increased risk of this facility is insured for all risk property damage up loss from an to its probable maximum is covered only up to euro damage arising related loss pml of dollar_figure - management wishes to increase this protection to cover losses of another dollar_figure org insurance will therefore write a difference in conditions dic policy to unaffiliated dollar_figure aggregate coverage excess of per occurrence and in the annual a euro inc for attachment point in reviewing the pricing of such coverage from various commercial markets it has been deducted that at the euro attachment point the premium rating would be dollar_figure for dollar_figure premium would be of coverage the appropriate per million of coverage per annum therefore dollar_figure will only cover losses the protection currently purchased further several affiliates of org foreign operate fleets of company owned vehicles that are insured under commercial liability policies for these up to euro a multi-vehicle accident involving multiple parties that could result in losses in excess of this coverage therefore write liability policies for each of the following entities per occurrence and with limits of in the annual aggregate coverage in excess of a euro form 886-a crev -68 with the potential for org insurance will attachment point department of the treasury - internal_revenue_service dollar_figure schedule no or exhibit year period ended form 886-a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx 20yy ein num org foreign unaffiliated inc company other other misc inc inc inc subs cars cars cars car cars truck - total vehicles in part ii question that its present and future support will be derived primarily from capital contributions and income from continued insurance operations of the form_1024 org indicated would be capitalized by selling for a capital_contribution of dollar_figure org par_value interest in def org year and therefore qualified as pursuant to sec_501 irs was issued to org holdings llc org had less than dollar_figure dated qmonth 20yy no dividends would be paid_by in net_premiums per a tax-exempt_insurance_company a determination_letter from the shares without and the single dollar_figure 20xx 20xx part iii part iii for 20xx through zmonth 20xx and proposed budgets for 20yy of the application financial data reflects org and of the application shows revenue from insurance ‘s actual figures for the short tax_year of rmonth through zmonth 20xx premiums in the amount of period rmonth projected figures for insurance premium revenues of each year 20yy written premiums of the amount of direct written premiums through zmonth represents the aggregate of insurance premiums by members of the no other member of the controlled_group was org foreign group part iii reflects revenue from engaged in insurance operations org with projected figures of respectively s investment_income in the amount of for the period of rmonth for reported direct in schedule i covering the and 20xx for 2oxx for 20yy org and dollar_figure with 20xx 20kx 20xx dollar_figure dollar_figure dollar_figure dollar_figure and 20xx under part iii assets org lists other investments on this asset is further identified on to the form_1024 application as llc of the form_1024 also included the an of dollar_figure line attachment exhibit g part iii interest following footnote peeve ete department of the treasury - internal_revenue_service form 886-a rev page -37- form a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service ein num 20xx 20yy it will anticipates that over time org expand its operations to cover additional risks and entities for such year may exceed the dollar_figure limit for sec_501 organizations when and if such expansion will occur is uncertain but we would not anticipate it occurring until at least 20xx it does so premiums if 20xx in part i question the application was signed ymonth by president no form_2848 power_of_attorney was submitted with of org the form_1024 application was listed as the contact person during the application process the form_1024 also included the following attachments exhibit b description of past present and planned activities exhibit c list of officers and directors agreement with unrelated corp assumption of membership agreement with org exhibit f schedule and the aforementioned of other expenses reported in part iii exhibit g description of other investments exhibit e assignment and exhibit d captive service 20xx 20xx_ and a requested holding llc on smonth a representative insurance managers a it asked for a copy of the the service by letter dated tmonth liability insurance_policy written and org’s relationship with unrelated the response was due within days from the date service confirming a telephone conversation in which the service granted an extension of time to respond to the tmonth 20xx letter until zmonth additional information from org dic policy written to unaffiliated copy of the with org and affiliates a written confirmation that insurance policies will be issued to affiliates a copy of the captive service agreement with unrelated corp copy of the organizing document for def description of org corporation of the letter of the difference in conditions dic liability policies issued to parent of org and its affiliates a statement confirming that the policies cover parent of org and affiliates only a copy of the captive service agreement executed with unrelated corp certificate of formation and limited_liability_company agreement for def insurance managers and a copy of the tax mgr submitted a letter to the also included a description of department of the treasury - interual revenue service in its zmonth provided a copy response org holdings llc form 886-a rev page -38- org 20xx 20xx and form a name of taxpayer org explanation of items schedule no or exhibit _ year petiod ended department of the treasury internal_revenue_service ein num 20xx 20yy and its parent and affiliates provided a corrected address for its insurance the relationship between org finally org manager unrelated corp ended zmonth written premiums of on schedule i premiums of all members of the org foreign controlled_group as defined in sec_831 of the org foreign group is engaged in the insurance_business from parent of org and affiliates reported receiving direct b ii of the code reported direct written insurance managers of form_1024 20xx dollar_figure org org for the short-year no other member the service issued a favorable determination_letter to org - the determination_letter issued to org on qmonth states 20yy as stated in your based on the information supplied and assuming your operations will be application_for recognition of exemption we have determined you are exempt from united_states income_tax under sec_501 code a sec_501 commencing on rmonth tax years when your net written premiums or greater your direct written premiums do not exceed the dollar_figure limit as prescribed by this sec_501 of the an organization described in section 20xx for if please notify the ohio tax exempt and government entities te_ge customer service office if there is any change in your name address sources of support or method of operatian 20xx 20xx org org s form and 20yy and 20yy and zmonth 20yy did not qualify for tax-exempt for the tax years ended zmonth filed forms for the tax years 20xx the internal_revenue_service examined org the internal_revenue_service also examined the consolidated form_1120 returns of parent of org and subsidiaries for 20xx subsequent to 20yy status and therefore filed form_1120 corporate_income_tax returns on smonth to rmonth 20yy preparer on rmonth president on smonth and by completed form_8868 requesting an extension and by the president of the board was signed by the preparer at form_990 was filed smonth department of the treasury - internal_revenue_service the form_990 for 20yy was also signed by a the form_990 for 20xx form 886-a rev page -39- the 20xx 20yy 20yy 20yy org 20xx tax fo rm a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num on rmonth form_990 to rmonth 20yy form_990 was filed by org 20xx org requested an extension to file the 20xx by filing form_8868 the 20yy on rmonth 20xx on examination it was determined org earned premium dollar_figure income of investment_income totaling dollar_figure these figures which were reflected on forms for 20xx 20yy were confirmed by review of books_and_records in 20xx and dollar_figure in 20xx and dollar_figure in 20yy and - and the examination showed that org is operated to insure only the potential risk incurred by its parent org affiliates for the period 20xxx insure risks of unrelated third parities and 20yy org and its inc does not org did not advise the internal_revenue_service of any material omissions or misstatements on its applications or any filed forms for each year 20xx change in operations org and 20yy each of the forms asked the following question at line previously reported to the irs checked no did the organization engage in any activity not on each of the forms org law sec_50l1 a of the internal_revenue_code provides that shall be exempt from c sec_501 a sec_501 describes as exempt if greater direct written premiums for the the premium income test includes amounts received by all i r c organizations described in sec_501 c income_taxation insurance_companies or associations other than life including inter-insurers and reciprocal underwriters if the net written premiums or taxable_year do not exceed dollar_figure an organization is exempt under sec_501 c only in those years in which it meets the dollar_figure limitation on premium income entities in the exempt organization’s controlled_group c b and the internal_revenue_service through the application process see described in a revenue_procedure issued by the service eg rev c b letter in order to claim exempt status organizations seeking recognition of exemption from the internal_revenue_service under although not required to apply for a determination an organization may be recognized by proc i r b the exempt status of proc form 886-a rev - internal_revenue_service department of the treasury rev page -40- ry form a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx 20yy ein num - year period ended schedule no or exhibit sec_501 may file a form_1024 application_for recognition of exemption under sec_501 a a determination_letter recognizing tax-exempt status is issued by the internal_revenue_service to an organization where its application and supporting documents establish that it meets the requirements of the category of exemption it claims proc sec_5 c b applicant must be provided under penalties of perjury proc 2005_1_irb_128 ends with the issuance of a determination_letter determination_letter is internal_revenue_service in response to individual or an organization that applies to the particular facts rev all information by the a written_statement issued by the a written inquiry by an sec_601_201 a the application process rev a an organization may ordinarily rely on a favorable sec_1_501_a_-1 revproc_2005_4 dollar_figure cross- determination_letter received from the internal_revenue_service treas reg referencing dollar_figure et seq c b may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is organization’s character purposes or methods of operation after the determination_letter is issued any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated a material_change inconsistent with exemption in the proc 1990_1_cb_514 n ii rev an organization sec_128 the commissioner may revoke a favorable determination_letter treas for good cause determination_letter may be revoked by written notice to the organization to whom the determination originally was issued treas reg rev sec_1_501_a_-1l a a favorable cross-referencing reg sec_601_201 m sec_601_201 reg proc 1990_1_cb_514 if the commissioner revokes the tax-exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively revocation of a determination_letter is prospective revproc_2005_4 i r b revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented generally treas reg form 886-a rev page -41- department of the treasury - internal_revenue_service _ bee form 886-a name of taxpayer org explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended ein num 20xx 20yy n i rev proc proc 1990_1_cb_514 rev in cases where the organization omitted or misstated a see sec_601_201 material fact revocation may be retroactive to all open years in cases under the statute a material_change inconsistent with where revocation is due to exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the material_change proc effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked in any event revocation will ordinarily take sec_601_201 sec_601_201 n i i rev of the date treas reg treas reg under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under sec_7805 of the code internal_revenue_code provides sec_7805 of the the secretary may application to rulings to which any prescribe the extent if any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws retroactive effect the regulations delegates authority granted to the commissioner or by sec_7805 the commissioner’s delegate shall be applied without sec_301_7805-1 of an organization wishing to limit the retroactive effect of revocation must request the commissioner tax_exempt_and_government_entities_division the commissioner of internal revenue’s delegate exercise discretionary authority under sec_7805 to limit the retroactive effect of revocation proc must follow the procedures provided in rev to make such a request the organization proc rev to request sec_7805 relief the organization must submit a statement in support of the application of sec_7805 as described in rev the organization’s statement must rev expressly assert that the request is being made pursuant to sec_7805 the organization’s statement must also proc proc see also form 886-a rev department of the treasury - intemal revenue service page -42- department of the treasury - internal_revenue_service explanation of items form a name of taxpayer ‘org ein num schedule no or exhibit year period ended 20xxx 20yy indicate the relief requested and give the reasons and arguments it must also be accompanied in support of the relief requested by any documents bearing on the request explanation and arguments should discuss the five factors bearing on retroactivity listed in rev relate to the situation at issue these five items are effect the same as the factors provided in sec_601_201 and m statement of procedural rules which states proc as they the organization’s in except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was ‘directly involved in such ruling if there has been no change in the applicable there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based law issued for a proposed transaction and determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be detriment the determination_letter was originally the taxpayer directly involved in the to the taxpayer’s if relief is granted under sec_7805 the effective a determination_letter is no later than the date of revocation of date on which the organization first received written notice that its exemption might be revoked virginia education fund v commissioner t c aff'd f preclude the effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked commissioner t c virginia education fund v sec_601_201 i this does not treas reg 4th cir pincite 2d the supreme court has held that the commissioner has broad discretion under sec_7805 and its predecessor in form 886-a rev department of the treasury - internal_revenue_service page -43- ol name of taxpayer department of the treasury - internal_revenue_service explanation of items form 886-a org ein num schedule no or exhibit year period ended 20xx 20yy deciding whether to revoke a ruling retroactively club of michigan v commissioner u s also dixon v united_states u s commissioner’s determination is reviewable by the courts only for abuse of that discretion commissioner t c virginia education fund v automobile see the analysis org during the years under exam is not described in sec_501 to be exempt from federal_income_tax under sec_501 an entity described in sec_501 as an insurance_company or association other than life including inter-insurers and reciprocal underwriters must meet a premium income requirement in addition it the entity must be a producer-owned_reinsurance_company porc like org is if it issues insurance contracts distributes and an insurance_company or association for purposes of sec_501 c transfers insurance risks and otherwise conducts business like an insurance_company did not operate in accordance with the this report org standards recognized by the internal_revenue_service for an insurance_company and therefore is not an insurance_company for federal_income_tax purposes showed it to retain its exempt status under sec_501 is not an insurance_company org as discussed at pages through because the examination of org is not eligible of in addition an entity described in sec_501 ina given year must not have net written premiums or direct written premiums for that taxable_year in excess of dollar_figure to all entities in the exempt organization’s controlled_group sec_501 b or net written premiums in excess of dollar_figure during the years under audit sec_501 the premium income test applies did not have direct written if greater org c peel because org was not an insurance_company or association during the years under exam federal_income_tax under sec_50l a c status is appropriate as and revocation of the service’s recognition of exempt it is not exempt from an entity described in form 886-a rev department of the treasury - internal_revenue_service page -44- form 886-a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury internal_revenue_service ein num 20xx 20yy org cannot rely on its determination_letter its application or an organization may not rely on a favorable determination_letter if the organization omitted or misstated a material fact an organization in also may not rely on a favorable determination if there is material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued c b proc 2004_1_irb_1 rev n ii rev in supporting documents treas reg proc a the conclusion that org was not an insurance_company during the years under examination and from its inception rests primarily on an analysis of its sources of revenue and its of this report business activities order to understand an organization’s financial structure and an insurance activities and conclude that the organization is company and therefore entitled to is critical for the service to have complete financial information and also a fair and accurate description of the organization’s activities be recognized as exempt it see pages through in primary source of financial support the form_1024 application at part ii listed capital its primary source of financial support made the following representations contributions first financial support will be provided through capital contributions to org as well as continued insurance operations line requires an applicant to identify org org on its form_1024 application org represented that it was financial information on the form 20xx 20xx formed on rmonth was presented for a short time frame from rmonth through zmonth31l that it had actual revenue for 20xx insurance activity and dollar_figure year period made sense in this context and bolstered the applicant’s representation that it was engaged in legitimate start-up insurance activities represented s total revenue in 20xx the insurance premiums in investment_income of org org from s répresentation on the form 20xx of dollar_figure for the short the form_1024 application provided projected revenues for 20yy premiums in the amounts of and 20xx org projected revenues from insurance dollar_figure for each year 20yy and 20xx oe form 886-a rev department of the treasury internal_revenue_service page -45- form a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num 20yy and dollar_figure in addition the applicant projected investment_income of for the insurance premiums represented projected revenues for 20yy investment_income was projected to constitute only based on the proposed budgets ‘ss and 20xx respectively while the for 20xx of org and and and related entities showed the examination of org ‘s program service revenue did not source and amount of org differ significantly from representations made in the form_1024 however the investment_income received by org application in 20yy substantially exceeded the amount projected in the form_1024 application projected program service revenue and investment_income for 20yy as reflected on the form_1024 application and actual revenue earned for 20yy the chart below shows the contrast between form_1024 projections actual revenue figures from 20yy program service revenue dollar_figure investment_income other revenue total dollar_figure dollar_figure dollar_figure org which projected total revenue of of insurance premiums and investment_income for 20xx dollar_figure in actuality org consisted of of s direct written years subsequent to 20yy premiums already exceeded the dollar_figure limitation imposed under sec_501 c a tax-exempt status for 20xx did not file form_990 for did not qualify for therefore org for 20xx org dollar_figure the most likely explanation for the substantial discrepancy between the projected and actual figures for 20yy illegitimacy of the projected figures actual exempt_function revenue omission of material facts is the eat form 886-a rev department of the treasury - internal_revenue_service page -46- form a name of taxpayer org explanation of items schedule no of exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy org s application gives the clear impression its and inc in part ii of the form_1024 and its subsidiaries a small insurance_company an insurance program operated end-of-year start-up operations were legitimate and clearly described its primary purpose is to liability risks for its parent as 20xx involved a first step in pursuit of by application org insure org not have any experience in operating an insurance program typically start-up small insurance_companies plan to operate as a tax-exempt_entity for years before expanding its operation by pursuing and insuring risks of other related or unrelated entities approximately months rmonth 20yy before expanding its business to such an extent that 20xx and years thereafter its direct written premiums exceeded the dollar_figure limitation a tax-exempt_entity for through zmonth a new captive org operated as org here 20xx did for in part iii section b of the form_1024 application org of the initial 20xx through zmonth31 20xx the assets included cash of reported total assets with a book_value of listed the nature of its assets and liabilities as short tax_year of rmonth org year’s end investments of exhibit g attached to the form_1024 application identified the a limited_liability other investments as the holdings llc company def by its parent org org by llc was a appraisal was done in conjunction with transfer to org the interest was contributed to inc interest in unrelated corpholdings no liabilities were reported the sole asset held interest in and other interest was estimated to have a fair_market_value of euro in 20xx the dollar_figure dollar_figure dollar_figure although no at u s dollars held this asset for investment purposes failed to include projected investment it appears that org income in the proposed budgets submitted for 20yy did org sale the its parent org to def included a newspaper discussion the negotiation sec_23 between the shareholders of unrelated corp and the potential buyer disclose in the form_1024 application the plans to interest of unrelated corp which were initiated by inc prior to the transfer of the llc interest the financial_times limited dated ymonth minority stake in unrelated ’s parent owned a holdings llc and 20xx org 20xx nor or dollar_figure even though org form 886-a rev department of the treasury - internal_revenue_service page -47- ae rhe form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy the article insinuates that the sale was basically a corp done-deal although the final negotiations had yet to be completed of org foreign the article included the following statement from cfo the sale is unlikely to be completed in ymonth 20xx told financial_times deutschland he did not know whether or not it would be completed during the first week of tmonth but added that the deal was certain to go ahead and was only being delayed by legal details that did not concern org cfo of org sme the parent org was negotiating the sale of its total was creating various entities to whom tax-free interest in unrelated corp while it foreign transfers of def through a transfer from its parent org foreign upon its formation on rmonth on rmonth of def a portion of the unrelated corpshares were made interest of unrelated corp upon the formation of org the parent transferred the holdings llc acquired its holdings llc to org at the same time org 20xx 20xx ownership although an article indicated that the sale of unrelated 20xx org 20yy holdings llc unrelated corp and the sale was not completed and finalized corp would not likely be completed by the end of ymonth 20xx the sellers org foreign def purchaser foreign dated tmonth until on wmonth dollar_figure executed a stock purchase agreement for its filed its form_1024 application with the service on org approximately ymonth three weeks before the stock purchase agreement for the sale of therefore org unrelated corp shares was executed shareholder and board members were fully aware of the negotiations and plan to sell org’s shares of unrelated corp at the time the form_1024 application was filed initial or follow up correspondence submitted by org ‘ss the exemption application process disclosed org postmarked ymonth 20xx shares in unrelated corp received proceeds of none of the during 20xx ‘ss_ _hegotiations and plan to sell the unrelated corp shares if the information was adequately disclosed the service would have had an opportunity to determine whether org needed the proceeds wk ke ok ou org foreign owned or shares or and unrelated corpholdings llc owned shares form 886-a rev department of the treasury - internal_revenue_service page -48- wes a form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy to operation its insurance_business or whether org overcapitalized is org did not once come back to the internal_revenue_service to correct its projected investment_income for 20yy 20xx income for 20yy income figure of relevant facts and knew that its parent was negotiating to complete the sale of the unrelated corp shares the applicant probably had a fair notion its investment would greatly exceed the projected investment dollar_figure the applicant had full command of the the sale would or generate a substantial gain that is tax free due to org tax-exempt status and the proceeds from the sale would result in org insure its insurance risks being capitalized far greater than what is needed to 's the following facts are critical to a determination of recognition of exemption under sec_501 c e source_of_income primary source revenue for 20yy from the sale of the unrelated corp shares not insurance premiums org was the capital_gain_net_income ‘s primary source of percentage comparison this report at s income from page notes that org insurance premiums comprised only its total income for 20yy only 20xx claimed to operate as this percentage analysis treats org income of from the and 20yy of org ‘s total income during the only years that org a tax-exempt_entity and averaged ‘s and of liability policies as income from insurance_business although the service contends that the contracts are not insurance e use of capital and efforts overcapitalization org ‘s parent transferred a holding_company to org ownership def the sole asset owned by def ownership_interest in unrelated corp holding llc in august 20xx was a form 886-a rev department of the treasury - internal_revenue_service page -49- et form a name of taxpayer org explanation of items ein num schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx 20yy sold the unrelated corp shares and org realized capital_gain_net_income of dollar_figure while its held net assets of assumed a maximum insurance risk of only dollar_figure of zmonth 20yy as dollar_figure org in other words org owned in assets to each and approximately dollar_figure dollar_figure of risk under the policies in addition the ratio of premiums to net assets wa sec_1 for 20xx and for 20yy org 20xx is significantly overcapitalized for the ratios show that and 20yy these omissions of critical financial information affected the service’s consideration of the form_1024 application on its form_1024 also misrepresented its insurance activities org insurance activities material misstatements in its form_1024 application exhibit b org -02 and sb 20yy -02 described its past present and planned activities to include shock insurance coverage policy no providing sb 20xx facilities located in city an affiliate of org foreign inc in city state2 excess of org filed with the department of insurance state of state no other properties are covered under the policy this is confirmed by the description s operations included in its initial business plan is and its main office is located for unaffiliated unaffiliated state the form_1024 application reflects only one other planned 20yy -01 activity providing no org and 20xx under the policies described upon-- excess policy and dollar_figure projected insurance premiums of dollar_figure for parent of org and its domestic affiliates for years 20yy for the liability coverage policy based on the above description of activities org however the planned to provide two lines of insurance shock coverage included only one insured unaffiliated liability policy covered and the its parent parent of org and its domestic affiliates during the examination org shock policy sb 20xx provided a copy of the pages the form 886-a rev department of the treasury - internal_revenue_service page -50- form 886-a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy the insured covered under the policy is listed in period covered under the policy is ymonth 20yy endorsement no the insured are listed as parent of org and affiliates affiliates include unaffiliated related orga which is an attachment to the page policy to qmonth 20xx the the endorsement no amendment is signed by org ‘ sec_1 is not dated however endorsement no is not consistent with the named insured reflected in the assistant secretary this is relevant because the insured reflected in endorsement no form_1024 description of past present and planned activities in the form_1024 unaffiliated subsequent to the submission of the form_1024 insured application and receipt of the exemption_letter org endorsement no insured parent of org city state2 additional named insured were added to the policy the premium for such coverage did not increase premium for the coverage provided to the initial insured and was unaffiliated unchanged although the number of named insured and risk increased and added five additional related org named is the only named even though five for 20yy executed was the a logical explanation for the increase in the number of directors and representatives named insured is that org probably realized that the originally structured would not constitute insurance because the with only a arrangement lacked the element of risk_distribution is not single insured unaffiliated the insuring multiple parties or pooling multiple risks arrangement lacks the element of risk_distribution and therefore is not considered insurance helvering v legierse gulf oil corp v commissioner 312_f2d_396 3rd cir coverage a sec_531 sec_411 org u s also in the financial information reported in part iil of the form_1024 the future expansion of its insurance_business org included the following footnote about anticipates that over time org expand its operations to cover additional risks and entities it does so premiums for such year may exceed the dollar_figure limit for sec_50l c organizations when and if such expansion will occur is it will if nds cote form 886-a rev department of the treasury - internal_revenue_service page -51- form a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx 20yy department of the treasury - internal_revenue_service ein num uncertain but we would not anticipate it occurring until as least 20xx the possibility of future expansion was not disclosed in of the form_1024 application but was a footnote in the wrong section of the application or exhibit b part ii buried as in october 20yy org s board_of directors approved an amendment to its business plan expanded its operations to include the assumption of product_liability insurance for its parent org and excess reinsurance coverage on under the amended plan inc and and subsidiaries org exposures assumed from unrelated corp the department of amended business plan was approved by the state insurance in 20xx as detailed above s form_1024 application misrepresented relevant operational and financial data the application process org misrepresented that it provided shock insurance coverage only to unaffiliated amended its business plan to during org even though org if the coverage is reasonable to coverage five other entities in the org group was negotiated on an arm’s length basis exposure expect that the premium income and risk from additional premiums would have jeopardized org would increase ’s qualification under sec_501 because of the dollar_figure also misrepresented that its premium income limitation primary source_of_income would be insurance premiums failed to divulge material facts that tended to show otherwise ie facts representations and omissions were to the ruling on the application and go issues raised on examination the potential sale of unrelated corpshares to the essence of the in our view material all of these org org it a captive_insurance_company org implemented an insurance strategy that was designed to minimize the state and federal_income_tax consequences resulting from the sale of the unrelated corp interest org’s tax included the formation of tax mgr worked closely with representatives from director cpa firm to discuss the state and federal tax advantages in forming a captive_insurance_company captive_insurance_company became more apparent after agriculture announced in xmonth 20xx unrelated corp to org foreign ‘advantages of forming the captive as paid to the captive to support loss_reserves and the deduction of premium the ability that it would sell tax the decision to form the cpa firm identified the that strategy department of the treasury - internal_revenue_service form 886-a rev page -52- form_886 -a name of taxpayet org explanation of items ein num schedule no or exhibit year period ended - 20xx 20yy department of the treasury - internal_revenue_service to defer or state tax file included the following analysis be exempt from taxation on captive income cpa firm the option unaffiliated has decided to pursue the captive insurance co planning is strategy because there would also be significant federal benefits in pursuing that strategy under sec_501 in connection with the application of sec_7805 b presumably however the irs gives weight to financial the applicant may argue the projections omissions and misrepresentations at issue are not part of the retroactivity equation projections and operations actual and planned during the application process requires the applicant disclose all known and relevant financial and operational information at the application stage to permit fair consideration of the irs presumably insists and an applicant organization so if relief materiality analysis examination that were not provided by org application facts listed below developed on on its form_1024 e the 20xkx plan and negotiations to sell the org group interest including org s holdings in unrelated corp org covered by the unaffiliated four additional affiliates ‘s decision to expand the named insured shock policy from only to include the parent and in summary we think the availability of this factual information would likely have prompted the exempt_organizations an investment_company division to conclude org may not an insurance_company not rely on its favorable determination_letter accordingly in our view set up org was a sec_3 sec_7805 relief while revocation of a determination_letter is generally not retroactive revocation of retroactive if the organization omitted or misstated a material fact or operated in originally represented treas reg also a manner materially different from that sec_601_201 i proc a determination_letter may be proc i r b rev rev see form 886-a rev department of the treasury - internal_revenue_service page -53- sitet form a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx 20yy ein num schedule no or exhibit year period ended c b see sec_601_201 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be retroactive to all open years under the statute a material_change inconsistent with exempt revocation is due to status in the character the purpose of the method of operation revocation will ordinarily take effect as sec_601_201 of the material_change proc ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked n n i rev in any event revocation will sec_514 in cases where treas reg of the date c b in this case the agent recommends retroactive revocation of the determination_letter because there were omissions and misstatements of material fact during the application process and is also a material_change in operation of rmonth recommended that revocation be effective as the date of inception as identified in org letter accordingly it ‘ss determination 20xx the division commissioner te_ge upon request by org in his her discretion grant relief from retroactive may revocation under i r c make a request for relief from retroactive revocation i r b the procedures under rev cross references rev deny such relief sec_7805 of the code proc proc the commissioner is urged to following which should org in requesting relief under sec_7805 would need to address each of the following factors org there has been no misstatement or omission of material facts the facts subsequently developed are not materially different from the facts on which the ruling was based there has been no change in the applicable law a the ruling was originally issued with respect to prospective or proposed transaction and the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment form 886-a rev page -54- department of the treasury - internal_revenue_service form a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein num 20xx 20yy schedule no or exhibit year period ended treas reg also rev i r b sec_601_201 statement of procedural rules see proc rev_proc rev c b proc sec_514 sec_12 as discussed in detail above the facts show org omitted because org misstated and omitted is not appropriate for the commissioner to grant and misstated facts on its form_1024 application during the application process and operated materially differently from what had been represented material facts and because those facts when developed were materially different from those upon which the exemption ruling was based it relief from retroactive revocation of org letter three factor sec_3 through a change in the applicable tax law subsequent to org receiving tax-exempt status proposed transactions or activities of org misstating material facts during the application process org did not act in good_faith and thus cannot rely on its ruling letter the proposed revocation is not due to does not meet any of the remaining nor is the adverse action based on in addition org s determination by omitting or effective date if sec_7805 relief is granted if the commissioner grants relief to org under sec_7805 the effective date for revocation of org determination_letter should be not later than the date on which the organization first received written notice that its exemption might be revoked education fund v commissioner 85_tc_799 f effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked t c sec_601_201 virginia education fund v commissioner this does not preclude the i virginia aff'd treas reg 4th cir pincite 2d s iv taxpayer’s position the taxpayer’s position was presented in letters dated 20aa and zmonth 20aa by director of tax parent smonth of org in the letters indicated that org pursue administrative remedies within the service and therefore org appeals_conference concerning org tax-exempt status under sec_501 did not wish to file a written protest or request an 's proposed revocation of did not wish to form 886-a rev department of the treasury - internal_revenue_service page -55- bas ese ne form a name of taxpayer org explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service ein num 20xx 20yy vv conclusions a a domestic captive is not a org an insurance_company exempt from tax pursuant to subchapter_l of for the taxable the code years 20xx i r c sec_501 and 20yy because org b company it taxable years 20xx status under sec_501 and 20yy 20xx is not exempt under sec_501 for the and thus revocation of exempt is proposed effective rmonth is not an insurance because org cc protest or request an appeals_conference regarding the proposed revocation action a final revocation letter will be issued to org under sec_501 effective rmonth 20xx revoking its tax-exempt status did not file a written sete teauthy form 886-a rev depactment of the treasury - internal_revenue_service page -56- cid legend org - name of organization num - ein number datel - effective date date2 - year end after effective date uil org taxpayer_identification_number num form_990 tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear this is our final adverse determination_letter as to your exempt status under lr c sec_501 of the internal_revenue_code our adverse determination was made because for the year s of the examination you were not operated as an insurance_company within the meaning of lr c sec_501 of the internal_revenue_code your exempt status is revoked effective datel we have enclosed a copy of our report of examination further explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as a taxpayer in our letter to you dated xx xx xx we advised of appeals procedures and asked you to respond within days in the event you wanted to take advantage of those procedures you did not respond to that 30-day_letter because this case involves exemption under sec_501 you cannot contest the adverse determination in a declaratory_judgment action under llr c sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the loss of exemption thus you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or a related case after satisfying procedural and jurisdictional requirements as described in publications and you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination
